—Orders of disposition, Family Court, New York County (Leah Marks, J., at fact finding; Sara Schechter, J., at disposition), entered on or about August 1, 1997, terminating respondent’s parental rights to the subject children upon a finding of mental illness, and committing their guardianship and custody to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s findings that respondent suffers from a mental illness, the substantial and chronic nature of which, when combined with her history of drug abuse during periods of non-hospitalization, would place the subject children in danger of becoming neglected if they were returned to her care (Social Services Law § 384-b [4] [c]; [6] [a]; Family Ct Act § 1012 [f] [i]). That respondent loves her children or that they have feelings for her does not compensate for her inability to comprehend fully, let alone carry out, the day to day responsibility for their care. Concur— Rosenberger, J. P., Williams, Rubin, Mazzarelli and Friedman, JJ.